Citation Nr: 0910794	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The appellant served on active duty for training from May 
1979 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

This appeal was previously before the Board in October 2008, 
when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

When the case was last before the Board, it was remanded to 
accord the appellant a VA psychiatric examination, the 
purpose of which was to determine the etiology of his 
currently-shown psychiatric disorder.  This was accomplished 
in December 2008.  Review of the examination report, however, 
reflects that the examiner did not address all of the 
questions posed by the Board.  Specifically, while the 
examiner opined that the diagnosed chronic schizophrenia was 
"less as likely as not" caused by or a result of the 
appellant's military service, this determination was based, 
in part, on the in-service diagnosis of "impulsive 
personality disorder" (rather than schizophrenia).  However, 
the examiner did not directly address whether any of the 
documented in-service behavior (e.g., impulsive behavior and 
anxiety) was the manifestation of the currently-shown 
psychiatric disorder, as requested in the last Remand.  

Additionally, another basis for the examiner's adverse 
opinion was that "there is no evidence of psychiatric 
complaints, psychiatric findings, nor psychiatric treatment 
within one year after discharge from the military service."  
However, the record reflects otherwise.  As noted in the 
October 2008 remand, evidence includes a September 1981 
private treatment report which confirms a September 1980 
diagnosis of undifferentiated schizophrenia with subacute 
paranoid traits,  The September 1980 diagnosis is less than a 
year after discharge from service.  This issue should be 
addressed in the examiner's follow-up opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file 
to the December 2008 VA examiner.  If that 
examiner is not available, the claims file 
should be referred to another appropriate 
individual.  After reviewing the record in 
its entirety, including this remand, the 
examiner is asked to express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the appellant's currently-
shown psychiatric disorder had its onset 
during service, and/or is related to 
service.  In reaching this opinion, the 
examiner is asked to specifically address 
whether any in-service medical findings or 
observations of the appellant's behavior 
represented the early manifestations of 
his currently-shown psychiatric disorder.  
Additionally, the examiner should 
specifically consider and acknowledge the 
September 1981 private treatment record 
which reflects a September 1980 diagnosis 
of undifferentiated schizophrenia.  A 
complete rationale should be provided for 
the opinions expressed.

2.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


